NO. 07-10-0454-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                         PANEL A

                                 DECEMBER 16, 2010

                         ______________________________


       KANDY GILBERT, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX
             OF THE ESTATE OF ELIZABETH MOORE, APPELLANT

                                            V.

               RONALD E. MOORE, AS INDEPENDENT EXECUTOR
           OF THE ESTATE OF OATHER WINFIELD MOORE, APPELLEE

                       _________________________________

            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                NO. 09-12-21987; HONORABLE PAT PHELAN, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Appellant=s Motion to Dismiss Appeal in which she

requests that this appeal be dismissed. Without passing on the merits of the case, the

motion is granted and the appeal is dismissed. Tex. R. App. P. 42.1(a)(1). Having

dismissed the appeal at Appellant's request, no motion for rehearing will be entertained

and our mandate will issue forthwith.


                                                 Patrick A. Pirtle
                                                     Justice